If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



PETRA PIKE, formerly known as PETRA                                  FOR PUBLICATION
HANRAHAN,                                                            April 25, 2019

               Plaintiff-Appellant,

v                                                                    No. 344083
                                                                     Court of Claims
NORTHERN MICHIGAN UNIVERSITY and                                     LC No. 17-000312-MZ
PETER BOSMA,

               Defendant-Appellees.


Before: SWARTZLE, P.J., and CAVANAGH and CAMERON, JJ.

SWARTZLE, P.J. (concurring).

        I concur with the majority’s decision affirming summary disposition to defendant
Northern Michigan University under MCR 2.116(C)(7). I likewise concur with the majority’s
decision reversing summary disposition to defendant Peter Bosma, but I write separately to
explain that there is nothing illogical or improbable with the Legislature deciding not to apply
the notice-of-intent requirement of MCL 600.6431 to state officials or employees.

        Generally speaking, notices of intent are for the benefit of the state and its subdivisions,
not for the trial court or an individual state official or employee. As explained by former-Justice
LEVIN, “Statutes requiring notice of claim . . . mainly seek to provide a governmental authority
with early warning so that it can assemble information in support of a defense on the merits
while the evidentiary trail is still hot.” Dover & Co v United Pacific Ins Co, 38 Mich. App. 727,
730; 197 NW2d 126 (1972) (LEVIN, J., concurring). Consistent with this, courts have long
recognized that the purpose of the Court of Claims’ notice-of-intent requirement is to “afford the
state an opportunity to evaluate the claim and prepare for potential litigation.” Beasley v State,
483 Mich. 1025, 1028-1029; 765 NW2d 608 (2009) (CORRIGAN, J., dissenting); see also Oak
Const Co v Dep’t of State Highways, 33 Mich. App. 561, 564; 190 NW2d 296 (1971). The
provision “gives the state and its agencies time to create reserves and reduces the uncertainty of
the extent of future demands,” Mays v Governor, 323 Mich. App. 1, 44; 916 NW2d 227 (2018)
(citation omitted), and “apprise[s] the governmental agency that an action is contemplated, so
that [the agency] may take appropriate measures to gather evidence before the requisite


                                                -1-
information is lost,” In re Fair Estate v State Veterans’ Facility of Michigan, 55 Mich. App. 35,
39; 222 NW2d 22 (1974).

        Statutory notice-of-intent requirements do not usually apply to claims brought against
individual state officials or employees. Michigan law applicable to governmental agencies and
employees contains other notice-of-intent requirements, but such provisions apply only against
the state or its subdivisions, not against individual employees. See, e.g., MCL 691.1404(1) (the
notice provision applicable to the highway exception to governmental immunity), MCL
691.1406 (the notice provision applicable to the public-building exception to governmental
immunity), and MCL 691.1419(1) (the notice provision applicable to the sewage-disposal-
system-event exception to governmental immunity). Indeed, I am not aware of any judicial
decision of this state identifying a policy reason for applying notice-of-intent requirements
against individual state officers or employees.

         I am also unaware of any judicial decision suggesting that notice-of-intent requirements
are intended to benefit the trial court in some way. When a trial court accepts a notice-of-intent
filing, it does not hire more staff in anticipation of the lawsuit or otherwise ramp up for the
lawsuit. It quietly files the notice of intent away and awaits the filing (or not) of a lawsuit.

         Thus, when the Legislature expanded the jurisdiction of the Court of Claims with 2013
PA 164 to include certain claims against state officials and employees, it makes sense that it did
not, at the same time, alter the notice-of-intent requirement. Prior to amendment in 2013, claims
against the state and its subdivisions in the Court of Claims were subject to the notice-of-intent
requirement, and this remained unchanged after 2013 PA 164. Similarly, prior to amendment in
2013, claims against state officials and employees in the trial court (whether circuit court or
Court of Claims) were not subject to the notice-of-intent requirement, and this remained
unchanged after 2013 PA 164. This seems consistent in my eyes, not illogical or improbable.

       Accordingly, I concur in the majority’s decision except as described above.



                                                            /s/ Brock A. Swartzle




                                               -2-